STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT is entered into as of this 8th day of December,
2008 (this “Agreement”), by and between Money Line Capital, Inc., a California
corporation, (“MLCI”), on the one hand, and the individuals listed on Exhibit A
(the “Shareholders”), on the other hand.  Each of MLCI and the Shareholders may
be referred to as a “Party” and collectively as the “Parties.”


WHEREAS, the Shareholders own the number of shares of Gateway International
Holdings, Inc., a Nevada corporation (“Gateway”) indicated on Exhibit A, which
constitutes a majority of the outstanding shares of Gateway common stock;


WHEREAS, Gateway is a reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and, as such, is subject to the Exchange
Act reporting requirements;


WHEREAS, in the future, Gateway intends to file an application with FINRA to
become re-listed on The OTC Bulletin Board;


WHEREAS, MLCI desires to purchase from the Shareholders the number of shares of
Gateway common stock indicated on Exhibit A (the “Shares”), which equals
approximately 43% of the outstanding shares of common stock of Gateway;


WHEREAS, the Shareholders desire to sell the Shares to MLCI in exchange for the
Purchase Price listed in Section 1.1, below;


NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:


ARTICLE 1
SALE OF THE SHARES


Section 1.1       Sale of the Shares.  Subject to the terms and conditions set
forth in this Agreement, the Shareholders agree to sell, transfer and assign to
MLCI and MLCI agrees to purchase from the Shareholders, the Shares, for an
aggregate purchase price of $2,211,750 (the “Purchase Price”).


Section 1.2        Payment of the Purchase Price.  The Purchase Price will be
paid in three installments as follows:


Installment Amount
Due Date
   
$907,500
Closing Date
$135,000
December 15, 2008
$619,250
January 31, 2009
$550,000
March 31, 2009

 
1 of 16

--------------------------------------------------------------------------------




Section 1.3        Proceeds of the Purchase Price.  The Purchase Price will be
paid to the Shareholders and will be divided among the Shareholders as set forth
on Exhibit A.  The Shares will be put in the name of MLCI at Closing, and MLCI
will have the right to vote the Shares for any matter that comes up before a
vote of the common stockholders of Gateway, but the certificates representing
the Shares in MLCI’s name will be held by The Lebrecht Group, APLC (the “Escrow
Agent”), until such time as the Purchase Price has been paid in full to the
Shareholders, as more fully set forth in that certain Escrow Agreement dated of
even date herewith.


Section 1.4        Resignations of Shareholders.  As further consideration for
the purchase of the Shares by MLCI, the Shareholders will terminate their
current employment or independent contractor agreements with Gateway and will
resign from all officer positions they hold with Gateway.  The Shareholders also
agree to resign from their Board of Director positions, effective upon the
appointment of new Directors by Gateway post-Closing.


Section 1.5        Employment Agreement.  As further consideration for selling
the Shares, MLCI and Gateway agree that Gateway will enter into an employment
agreement with Timothy D. Consalvi in the form attached hereto as Exhibit B
immediately after the Closing (the “Employment Agreement”).


Section 1.6        Re-Listing on OTCBB.  As further consideration for selling
the Shares, MLCI agrees to use its best efforts to have Gateway file an
application with FINRA to become re-listed on The OTC Bulletin Board, and agrees
to take all actions within its power so that Gateway gets re-listed on The OTC
Bulletin Board as soon as possible, unless such re-listing becomes impossible
due to regulatory issues with FINRA and/or the Securities Exchange Commission.


Section 1.7        Voting Proxies.  As further consideration for the purchase of
the Shares by MLCI, the Shareholders agree that the shares of Gateway common
stock they own after the Closing (the “Proxy Shares”) will be subject to the
following additional restrictions:


(a)           At Closing, the Shareholders immediately and irrevocable grant to
MLCI a proxy to vote the Proxy Shares in any way that MLCI deems fit.  The proxy
granted hereunder shall not be cancellable and shall be irrevocable until such
time as released in writing by MLCI.  The proxy shall be in the form attached
hereto as Exhibit C.


(b)           The Shareholders further agree that they will not sell, assign,
transfer, hypothecate, or otherwise transfer or encumber the Proxy Shares
without first providing a written offer to MLCI to purchase the Proxy Shares at
least ten (10) days prior to any Shareholder selling their Proxy Shares.  MLCI
shall have three (3) business days to purchase the shares on the same terms as
those offered by any third party.
 
 
2 of 16

--------------------------------------------------------------------------------




Section 1.8       Saputo/Frisco Lawsuit.  As further consideration for selling
the Shares, MLCI agrees to indemnify and hold Gateway and the Shareholders
harmless from any damages, including damages for liability, attorney’s fees, and
court costs, if any, that Gateway and the Shareholders are ordered to pay to
Plaintiffs as a result from that certain lawsuit entitled Onofrio Saputo and
Christopher Frisco v. Gateway International Holdings, Inc., Lawrence Consalvi,
Timothy Consalvi and Joe Gledhill, Court of the State of California, County of
Orange, Case No. 30-2008-00110905, filed on August 21, 2008.


Section 1.9        Indemnification for Transaction.  As further consideration
for selling the Shares, MLCI agrees to indemnify and hold Gateway and the
Shareholders harmless from any damages, including damages for liability,
attorney’s fees, and court costs, if any, that Gateway and the Shareholders are
ordered to pay to any third-party plaintiffs (actions brought by individuals or
entities that are not Parties to this Agreement) as a result of the stock
purchase transaction evidenced by this Agreement.


ARTICLE 2
CLOSING AND DELIVERY


Section 2.1       Closing Date.  Upon the terms and subject to the conditions
set forth herein, the consummation of the purchase and sale of the Shares (the
“Closing”) shall be held simultaneous with the execution of this Agreement, or
at such other time mutually agreed upon between the constituent parties (the
“Closing Date”).  The Closing shall take place at the offices of the
Shareholders set forth in Section 7.1 hereof, or by the exchange of documents
and instruments by mail, courier, facsimile and wire transfer to the extent
mutually acceptable to the parties hereto.


Section 2.2        Delivery at Closing. At the Closing:


(a)           The Shareholders shall deliver to the Escrow Agent:
 
 
(1)
the Shares, in the name of MLCI, subject to no liens, security interests,
pledges, encumbrances, charges, restrictions, demands or claims in any other
party whatsoever;

 
(b)           The Shareholders shall deliver to MLCI:


 
(1)
executed copies of their resignations in the form attached hereto as Exhibit D;
and



 
(2)
executed copy of the Employment Agreement.

 
(c)           MLCI shall deliver to the Shareholders:
 
 
(1)
the sum of $907,500, which is the first installment of the Purchase Price; and



 
(2)
a fully executed copy of the MLCI Board of Directors resolution approving this
Agreement and the transactions contemplated hereby.

 
3 of 16

--------------------------------------------------------------------------------


 
(d)           Gateway shall deliver to the Shareholders:
 
 
(1)
a fully executed copy of the Gateway Board of Directors resolution approving the
actions Gateway must take under this Agreement;



 
(2)
executed copies of the Employment Agreement;



 
(3)
and executed copy of the Gledhill Note; and



 
(4)
a waiver or consent executed by Pacific Western Bank consenting to, or waiving
its right to approve, the transactions contemplated by this Agreement, to the
extent necessary under Gateway’s loan agreements with Pacific Western Bank dated
September 29, 2008.  

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS


The Shareholders represent and warrant to MLCI that as of the date hereof:


Section 3.1        Authorization; No Agreements.  The execution, delivery and
performance by the Shareholders of this Agreement, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
hereby are within the Shareholders’ powers.  The Shareholders have full legal
capacity to execute and deliver this Agreement and perform its obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
the Shareholders and is a legal, valid and binding obligation of the
Shareholders, enforceable against the Shareholders in accordance with its
terms.  The execution, delivery and performance by the Shareholders of this
Agreement do not violate any contractual restriction contained in any agreement
which binds or affects or purports to bind or affect the Shareholders.  The
Shareholders are not a party to any agreement, written or oral, creating rights
in respect of any of the Shares on the part of any third party or relating to
the voting of the Shares.  As of the Closing, there will not be any outstanding
or authorized options, warrants, rights, calls, commitments, conversion rights,
rights of exchange or other agreements of any character, contingent or
otherwise, providing for the purchase, issuance or sale of any of the Shares, or
any arrangements that require or permit any of the Shares to be voted by or at
the discretion of anyone other than the lawful holder thereof, and there are no
restrictions of any kind on the transfer of any of the Shares other than (a)
restrictions on transfer imposed by the Securities Act of 1933, as amended (the
“Securities Act”) and (b) restrictions on transfer imposed by applicable state
securities or “blue sky” laws.
 
4 of 16

--------------------------------------------------------------------------------


 
Section 3.2        Capitalization.


(a)           The authorized capital stock of the Gateway consists of One
Hundred Million (100,000,000) shares of common stock, par value $0.001 per
share, of which 27,611,956 shares will be issued and outstanding as of the
Closing; and Ten Million (10,000,000) shares of preferred stock, none of which
is issued or outstanding.  All of the outstanding shares of capital stock of
Gateway have been duly authorized and validly issued and are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
rights. All of the issued and outstanding shares of capital stock of Gateway has
been offered, issued and sold by Gateway in compliance with all applicable
federal and state securities laws.  No securities of Gateway are entitled to
preemptive or similar rights, and no person, natural or otherwise, has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated hereby.  Other than Gateway’s
agreement with Stephen Kasprisin, as of the Closing there are no outstanding
options, warrants, script, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of the common stock, or contracts,
commitments, understandings or arrangements by which Gateway is or may become
bound to issue additional shares of the common stock, or securities or rights
convertible or exchangeable into shares of the common stock.  The sale of the
Shares will not obligate Gateway to issue shares of common stock or other
securities to any Person and shall not result in a right of any holder of
Gateway securities to adjust the exercise, conversion, exchange or reset price
under such securities.


(b)           There are no stockholder agreements, voting trusts or other
agreements or understandings to which the Shareholders are a party or by which
they are bound relating to the voting of any the Shares.


(c)           The Shares, when delivered in accordance with the terms of this
Agreement, shall be validly issued, fully paid and non-assessable and the Shares
shall not be subject to any lien, charge, security interest or other encumbrance
or preemptive or other similar right.


Section 3.3       Subsidiary.  “Subsidiary” or “Subsidiaries” means all
corporations, trusts, partnerships, associations, joint ventures or other
Persons, as defined below, of which a corporation or any other Subsidiary of
such corporation owns not less than twenty percent (20%) of the voting
securities or other equity or of which such corporation or any other Subsidiary
of such corporation possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies, whether through ownership of
voting shares, management contracts or otherwise.  “Person” means any
individual, corporation, trust, association, partnership, proprietorship, joint
venture or other entity.  As of the Closing, Gateway has three subsidiaries, All
American CNC Sales, Inc., E.M. Tool Company, Inc., and Eran Engineering,
Inc.  As of the Closing, Gateway owns 100% of the outstanding securities of such
Subsidiaries.
 
5 of 16

--------------------------------------------------------------------------------


 
Section 3.4       Liabilities or Debts.  As of the Closing, Gateway does not
have any material liabilities or debts, whether accrued, contingent or absolute,
of the type required to be disclosed in Gateway’s financial statements under
generally accepted accounting principles, other than those listed in Gateway’s
periodic filings filed with the Securities and Exchange Commission.  Gateway has
85 employees.


Section 3.5        Litigation.  Except as listed in Gateway’s periodic Exchange
Act filings filed with the Securities and Exchange Commission, there is no (a)
action, suit, investigation, audit or proceeding pending against, or, to the
best knowledge of the Shareholders, threatened or contemplated against or
affecting, Gateway or any of its assets or properties before or by any court or
arbitrator or any governmental body, agency or official or (b) injunction,
outstanding judgment, restraining order, decree or other order of any nature to
which Gateway is subject or to which the business, assets or property of Gateway
is subject.  Gateway is not in default with respect to any order, writ,
injunction, decree, ruling or decision of any court, commission, board or any
other government agency. The Securities and Exchange Commission (the
“Commission”) has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by Gateway under the
Securities Exchange Act of 1934 (the “Exchange Act”) or the Securities Act,
except as set forth in Gateway’s Exchange Act and Securities Act filings.


Section 3.6        Taxes.  (a) Gateway has (i) duly filed with the appropriate
taxing authorities all tax returns required to be filed by or with respect to
its business, including with respect to the Subsidiaries, and all such duly
filed tax returns are true, correct and complete in all material respects in
relation to any and all applicable taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges, and (ii) paid in full
or made adequate provisions for on its balance sheet (in accordance with
generally accepted accounting principles) all taxes shown to be due on such tax
returns.  There are no liens for taxes upon the assets of Gateway or any of its
subsidiaries.  Gateway and its subsidiaries have not received any notice of
audit, is not undergoing any audit of its tax returns, and has not received any
notice of deficiency or assessment from any taxing authority with respect to
liability for taxes which has not been fully paid or finally settled. There have
been no waivers of statutes of limitations by Gateway with respect to any tax
returns.  Gateway has not filed a request with the Internal Revenue Service for
changes in accounting methods within the last three years which change would
affect the accounting for tax purposes, directly or indirectly, of its
business.  Gateway has not executed an extension or waiver of any statute of
limitations on the assessment or collection of any taxes due (excluding such
statutes that relate to years currently under examination by the Internal
Revenue Service or other applicable taxing authorities) that is currently in
effect.
 
6 of 16

--------------------------------------------------------------------------------


 
Section 3.7        No Brokers.  No brokerage or finder’s fees or commissions are
or will be payable by the Shareholders to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated by this Agreement, and the
Shareholders have not taken any action that would cause MLCI to be liable for
any such fees or commissions.  The Shareholders agree that MLCI shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of any Person, for fees of the type contemplated by this Section and the
Shareholders shall indemnify and hold MLCI harmless from any fees, costs or
liabilities of any kind incurred by MLCI in connection therewith.


Section 3.8        Disclosure.  All disclosure provided to MLCI regarding
Gateway, its business and the transactions contemplated hereby, furnished by or
on behalf of Gateway with respect to the representations and warranties made
herein, are true and correct in all material respects with respect to such
representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.


Section 3.9       No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Shareholders to arise, between the accountants and lawyers formerly or presently
employed by Gateway and Gateway is current with respect to any fees owed to its
accountants and lawyers.


Section 3.10      No Conflicts.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of Gateway’s Certificate of
Incorporation, Bylaws or other organizational or charter documents; (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of any agreement, credit facility, debt or other
instrument (evidencing a Gateway debt or otherwise) or other understanding to
which Gateway is a party or by which any property or asset of Gateway is bound
or affected; and (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which Gateway is subject (including federal and state
securities laws and regulations), or by which any property or asset of Gateway
is bound or affected.


Section 3.11      Filings, Consents and Approvals.  Gateway is not required to
obtain any consent, waiver, authorization or order of any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance of this Agreement.
 
7 of 16

--------------------------------------------------------------------------------




Section 3.12      Compliance.  Other than as set forth in Gateway’s Exchange Act
and Securities Act filings, Gateway: (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by Gateway under), nor has
Gateway received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other material
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body and (iii) is not and has not been in violation of any statute, rule or
regulation of any governmental authority.


Section 3.13      Assets.  All Gateway leases for real or personal property are
valid and effective in accordance with their respective terms (in each case, as
against Gateway), and there is not under any of such leases, to the knowledge of
the Shareholders, any existing material default or event of default (or event
which with notice or lapse of time, or both, would constitute a material
default).


Section 3.14      Change of Control.  Other than this Agreement, the
Shareholders and/or Gateway are not a party to an agreement for, or involved in
any discussions concerning any transaction that would reasonably be expected to,
result in any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), becoming the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 5% or more of the
total voting power of the outstanding common stock.


Section 3.15      Notice of Developments.  The Shareholders shall promptly
notify MLCI in writing of all events, circumstances, facts and occurrences
arising subsequent to the date of this Agreement which would reasonably be
expected to result in any breach of a representation or warranty or covenant of
the Shareholders in this Agreement or which would reasonably be expected to have
the effect of making any representation or warranty of the Shareholders in this
Agreement untrue or incorrect in any respect.  Such notification shall not
affect or otherwise limit MLCI’s right to enforce the terms of this Agreement
hereto as they existed on the date hereof, without taking into account such
notification.


ARTICLE 4
REPRESENTATIONS OF MLCI


MLCI represents and warrants to the Shareholders, as follows:


Section 4.1        Existence and Power.  MLCI is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted.
 
8 of 16

--------------------------------------------------------------------------------


 
Section 4.2       Authorization; No Agreements.  The execution, delivery and
performance by MLCI of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby are
within MLCI’s powers.  MLCI has full legal capacity to execute and deliver this
Agreement and perform its obligations hereunder.  This Agreement has been duly
and validly executed and delivered by MLCI and is a legal, valid and binding
obligation of MLCI, enforceable against MLCI in accordance with its terms.  The
execution, delivery and performance by MLCI of this Agreement do not violate any
contractual restriction contained in any agreement which binds or affects or
purports to bind or affect MLCI.


Section 4.3        Execution and Delivery.  The execution, delivery and
performance by MLCI of this Agreement is within such MLCI’s powers and does not
violate any contractual restriction contained in any agreement which binds or
affects or purports to bind or affect MLCI.


Section 4.4        Binding Effect.  This Agreement, when executed and delivered
by MLCI shall be irrevocable and will constitute the legal, valid and binding
obligation of MLCI enforceable against MLCI in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, moratorium and other
laws of general application affecting enforcement of creditors’ rights generally
or general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


Section 4.5        Investment Purpose.  MLCI represents that it is purchasing
the Shares for its own account, with the intention of holding the Shares, with
no present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Shares, and shall not make any sale, transfer, or
pledge thereof without registration under the Securities Act and any applicable
securities laws of any state unless an exemption from registration is available
under those laws.


Section 4.6        Investment Experience.  MLCI has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares.


Section 4.7       Further Limitations on Disposition.  MLCI further acknowledges
that the Shares are restricted securities under Rule 144 of the Securities Act
and that the Shares (and any securities issuable upon conversion) must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from such registration is available, and, therefore, when
transferred to MLCI will contain a restrictive legend substantially similar to
the following:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), AND MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (II)
TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH
ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (III) AN OPINION OF COUNSEL,
LICENSED TO PRACTICE LAW WITHIN THE UNITED STATES, REASONABLY SATISFACTORY TO
COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE.
 
9 of 16

--------------------------------------------------------------------------------






Section 4.8       No Public Market.  MLCI understands that no public market now
exists for any of the securities issued by Gateway and that the Shareholders
have made no assurances that a public market will ever exist for Gateway’s
securities.


Section 4.9        Exchange Act Reporting Company.  MLCI understands that
Gateway is a reporting company under the Exchange Act, and as such, has
reporting obligations under the Exchange Act.  MLCI is aware of, and has read,
Gateway’s Exchange Act filings, including its 10-Q for the period ended
September 30, 2008, as filed with the Securities and Exchange Commission on
November 13, 2008.


Section 4.10      Notice of Developments.  MLCI shall promptly notify the
Shareholders in writing of all events, circumstances, facts and occurrences
arising subsequent to the date of this Agreement which would reasonably be
expected to result in any breach of a representation or warranty or covenant of
MLCI in this Agreement or which would reasonably be expected to have the effect
of making any representation or warranty of MLCI in this Agreement untrue or
incorrect in any respect.  Such notification shall not affect or otherwise limit
the Shareholders’ right to enforce the terms of this Agreement hereto as they
existed on the date hereof, without taking into account such notification.


ARTICLE 5
COVENANTS OF THE PARTIES


The parties hereto agree that:


Section 5.1        Notices of Certain Events.  In addition to any other notice
required to be given by the terms of this Agreement, each of the Parties shall
promptly notify the other party hereto of:


(a)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with any of the
transactions contemplated by this Agreement;


(b)           any notice or other communication from any governmental or
regulatory agency or authority in connection with the transactions contemplated
by this Agreement; and
 
10 of 16

--------------------------------------------------------------------------------




(c)           any actions, suits, claims, investigations or proceedings
commenced or, to such party’s knowledge, threatened against, relating to or
involving or otherwise affecting such party that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section 3
or Section 4 (as the case may be) or that relate to the consummation of the
transactions contemplated by this Agreement.


Section 5.2        Access to Information.  The Shareholders will provide MLCI
with any relevant information related to Gateway that MLCI requests in writing,
and subject to that certain Confidentiality Agreement between the Parties dated
October 10, 2008.


Section 5.3        Reasonable Efforts.  Each Party agrees to use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement and to
cooperate with the other parties in connection with the foregoing.  Each Party
further agrees not to undertake any course of action inconsistent with the
satisfaction of the conditions to Closing set forth herein, and to do all such
acts and take all such measures as may be reasonable to comply, and be in
compliance, with the representations, warranties, covenants and agreements
contained in this Agreement.


Section 5.4        Cooperation.  In the event that any investigation, inquiry,
lawsuit, administrative proceeding or any other proceeding is commenced with
respect to Gateway, the Shareholders shall reasonably cooperate with and provide
all applicable documents to MLCI immediately upon request of MLCI.


ARTICLE 6
CONDITIONS PRECEDENT


Section 6.1        Conditions of Obligations of MLCI.  The obligations of MLCI
are subject to the satisfaction of the following conditions, any or all of which
may be waived in whole or in part by MLCI:


(a)           Representations and Warranties.  Each of the representations and
warranties of the Shareholders set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement (except to the
extent such representations and warranties speak as of an earlier date).


(b)            Company Minutes.  MLCI shall have received prior to the Closing
Date executed copies of all minutes, consents, resolutions of Gateway (for
meetings of or by stockholders and directors of Gateway).


(c)            Board of Directors Resolutions.  MLCI shall have received
executed resolutions of the Board of Directors of Gateway approving the
transactions contemplated herein, as applicable.
 
11 of 16

--------------------------------------------------------------------------------


 
(d)            Performance. The Shareholders shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing.


(e)            Filings.  The Shareholders shall have successfully filed
Gateway’s quarterly report on Form 10-Q for the period ended September 30, 2008,
and shall have received a “no further comments” letter from the Commission
regarding Gateway’s annual report on Form 10-K for the year ended June 30, 2008.


Section 6.2        Conditions of Obligations of the Shareholders.  The
obligations of the Shareholders to consummate the sale of the Shares are subject
to the following conditions, any or all of which may be waived in whole or in
part by the Shareholders:


(a)           Representations and Warranties.  Each of the representations and
warranties of MLCI set forth in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing Date as though made on and as of the Closing Date.


(b)            Performance. MLCI shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it or him on or before the Closing.


(c)            Consent of Pacific Western Bank.  Pacific Western Bank shall have
consented, in writing, to the transactions contemplated by this Agreement, to
the extent necessary under Gateway’s loan agreements with Pacific Western Bank
dated September 29, 2008, or Pacific Western Bank shall have waived its right to
approve the transaction in writing.  


(d)            Guaranties.  If required by Pacific Western Bank, MLCI shall have
provided signed personal guaranties, acceptable to Pacific Western Bank,
sufficient to replace Timothy D. Consalvi and Joseph T. Gledhill as personal
guarantors under Gateway’s loan agreements with Pacific Western Bank.


(e)            Gledhill Loan.  Gateway shall have entered into a new promissory
note in favor of Joseph Gledhill in the principal amount of $650,000, with the
terms set forth on Exhibit E (the “Gledhill Note”), and MLCI shall have entered
into a personal guaranty guarantying Gateway’s obligations under the Gledhill
Note, with the terms set forth on Exhibit F (the “Guaranty”).
 
12 of 16

--------------------------------------------------------------------------------




ARTICLE 7
MISCELLANEOUS


Section 7.1        Notices.  All notices, requests and other communications to
any party hereunder shall be in writing and either delivered personally, faxed
or sent by overnight courier to:
 
If to the Shareholders:     
Timothy D. Consalvi & Kathryn Consalvi

c/o Gateway International Holdings, Inc.
2672 Dow Avenue
Tustin, CA  92780
Facsimile No.:  (714) 619-2339


Lawrence D. Consalvi & Lina R. Consalvi
c/o Gateway International Holdings, Inc.
2672 Dow Avenue
Tustin, CA  92780
Facsimile No.:  (714) 619-2339


Joseph Gledhill
c/o Gateway International Holdings, Inc.
2672 Dow Avenue
Tustin, CA  92780
Facsimile No.:  (714) 619-2339


If to MLCI:
 Money Line Capital, Inc.

2183 Fairview Road, Suite 217
Costa Mesa, CA 92627
Attn:  Anthony L. Anish, __________
Facsimile No.: ________________


With a copy of
all notices to:
The Lebrecht Group, APLC

9900 Research Drive
Irvine, CA  92618
Attn:  Craig V. Butler, Esq
Facsimile: (949) 635-1244


or such other address or fax number as such party may hereafter specify for the
purpose by notice to the other parties hereto.  All such notices, requests and
other communications shall be deemed received on the date delivered personally
or by overnight delivery service or confirmed facsimile transmission if received
prior to 5 p.m. in the place of receipt and such day is a business day in the
place of receipt.  Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt.


Section 7.2        Amendments; No Waivers.


(a)           Any provision of this Agreement with respect to transactions
contemplated hereby may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by the
Shareholders and MLCI; or in the case of a waiver, by the party against whom the
waiver is to be effective.
 
13 of 16

--------------------------------------------------------------------------------




(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.


Section 7.3        Fees and Expenses.  Each of the Shareholders and MLCI shall
bear their own costs and expenses incurred by them in connection with this
Agreement.


Section 7.4        Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and assigns; provided, that MLCI shall have the right to
assign this Agreement to an affiliate of MLCI and no other party hereto may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of each other party hereto, but any such
transfer or assignment will not relieve the appropriate Party of its obligations
hereunder.


Section 7.5        Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to the principles of conflicts of law thereof.


Section 7.6       Jurisdiction.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the County of Orange, State of California,
and each of the parties hereto consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Each party hereto (including its affiliates,
agents, officers, directors and employees) irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.


Section 7.7        Counterparts; Effectiveness.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective when each party hereto has
received counterparts hereof signed by all of the other parties.  No provision
of this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies under this Agreement.
 
14 of 16

--------------------------------------------------------------------------------




Section 7.8       Entire Agreement.  This Agreement, along with the schedules
and exhibits hereto, constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes and merges all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.


Section 7.9        Captions.  The captions are included for convenience of
reference only and shall be ignored in the construction or interpretation of
this Agreement.


Section 7.10      Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any parties.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the fullest extent
possible.


Section 7.11      Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the its terms and that the parties shall be
entitled to specific performance of the terms of this Agreement in addition to
any other remedy to which they are entitled at law or in equity.


Section 7.12      Survival.  The representations and warranties contained in
this Agreement shall survive the Closing and delivery of the Shares.


Section 7.13      Representation.  The Parties acknowledge that The Lebrecht
Group, APLC represents Gateway, in connection with the negotiation and drafting
of this Agreement.  The Lebrecht Group, APLC has not represented either MLCI or
the Shareholders in connection with the negotiation and drafting of this
Agreement.


[signature page follows]
 
15 of 16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the following individuals has caused this Agreement
to be signed, and each Party that is not an individual has caused this Agreement
to be duly executed under seal by its respective authorized officers, all as of
the day and year first above written.




“MLCI”
 
“Shareholders”
     
Money Line Capital, Inc.,
   
a California corporation
               
/s/ Jitu Banker   
 
/s/ Timothy D. Consalvi
By:           Jitu Banker
 
Timothy D. Consalvi, an individual
Its:           President
             
/s/ Kathryn Consalvi
   
Kathryn Consalvi, an individual
               
/s/ Lawrence A. Consalvi
   
Lawrence A. Consalvi, an individual
               
/s/ Lina R. Consalvi
   
Lina R. Consalvi, an individual
               
/s/ Joseph T. Gledhill
   
Joseph T. Gledhill, an individual

 
As acknowledgment and/or confirmation of Sections 1.7, 3.2 – 3.15,  only:
 
“Gateway”
         
Gateway International Holdings, Inc.,
   
a California corporation
               
/s/ Timothy D. Consalvi 
   
By:           Timothy D. Consalvi
   
Its:           Chief Executive Officer
   

 
16 of 16

--------------------------------------------------------------------------------


 
Exhibit A


The Shareholders


Shareholder
 
No. of Gateway
Shares Owned
(Pre-Transaction)
   
No. of Gateway
Shares to be
Purchased by MLCI
   
Proceeds of the
Purchase Price (1)
                     
Timothy & Kathryn Consalvi
    1,500,000       1,350,000     $ 270,000  
Lawrence & Lina Consalvi
    5,480,000       5,000,000     $ 841,750  
Joseph T. Gledhill
    6,000,000       5,500,000     $ 1,100,000  
Total:
    12,980,000       11,850,000     $ 2,211,750  



(1)  Purchase Price will be paid in four installments per Section 1.2.  Of the
first installment ($907,500), Timothy D. Consalvi will receive $135,000,
Lawrence A. Consalvi will receive $272,500, and Joseph T. Gledhill will receive
$500,000.  Of the second installment ($135,000) Timothy D. Consalvi will receive
all $135,000, Lawrence A. Consalvi will receive $0, and Joseph T. Gledhill will
receive $0.  Of the third installment ($550,000), Lawrence A. Consalvi will
receive $319,250 and Joseph T. Gledhill will receive $300,000. Of the fourth
installment ($550,000), Timothy D. Consalvi will receive $0, Lawrence A.
Consalvi will receive $250,000, and Joseph T. Gledhill will receive $300,000.
 
A-1

--------------------------------------------------------------------------------






Exhibit B


Form Stock Power
 
 
B-1

--------------------------------------------------------------------------------



 
Exhibit B


Employment Agreement
 
 
C-1

--------------------------------------------------------------------------------




Exhibit C


Form of Proxy
 
 
C-1

--------------------------------------------------------------------------------


 
Exhibit D


Form of Resignation
 
 
C-1

--------------------------------------------------------------------------------




Exhibit E


Gledhill Note
 
 
C-1

--------------------------------------------------------------------------------


 
Exhibit F


Guaranty
 
 
C-1

--------------------------------------------------------------------------------

